 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 1 of 6 PAGEID #: 142




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JONATHAN FLORES OQUENDO,
                                             CASE NO. 2:20-CV-04523
       Petitioner,                           CRIM. NO. 2:13-CR-00165
                                             JUDGE JAMES L. GRAHAM
       v.                                    Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (Doc.

33). This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons

that follow, it is RECOMMENDED that this action be dismissed pursuant to Rule 4.

                                   I.      BACKGROUND

       On August 21, 2013, Petitioner pleaded guilty pursuant to the terms of his Plea

Agreement to a five count Information charging him with one count of conspiracy to violate the

Hobbs Act, two counts of violating the Hobbs Act, in violation of 18 U.S.C. § 1951, and two

counts of aiding and abetting in the discharge of a firearm during the commission of a crime of

violence, in violation of 18 U.S.C. § 924(c). (Docs. 2, 11). Petitioner waived his right to appeal

or pursue collateral proceedings, except as to a sentence imposed beyond the statutory maximum

or claims of ineffective assistance of counsel and prosecutorial misconduct, under the terms of

his Plea Agreement. (Doc. 2, PAGEID # 11). On January 6, 2014, Judgment was entered

imposing an aggregate sentence of 336 months’ imprisonment to be followed by five years of

supervised release. (Doc. 19). Petitioner filed a prior Motion to Vacate under 28 U.S.C. § 2255,
 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 2 of 6 PAGEID #: 143




but the Court dismissed it at Petitioner’s request. (Doc. 22). On April 8, 2020, Petitioner

executed this Motion to Vacate under 28 U.S.C. § 2255. (Doc. 33, PAGEID # 140). On August

27, 2020, the United States Court of Appeals for the Sixth Circuit issued an Order denying

Petitioner’s request for authorization for the filing of a second or successive § 2255 motion as

unnecessary and transferring the case for this Court’s consideration. (Doc. 32). As his sole

ground for relief, Petitioner asserts that his convictions on two counts of aiding and abetting in

the discharge of a firearm during the commission of a crime of violence under § 924(c) must be

vacated in view of United States v. Davis, -- U.S. --, 139 S.Ct. 2319 (2019). For the reasons that

follow, that claim fails.

                               II.     STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 2255(a),

        [a] prisoner in custody under sentence of a court established by Act of Congress
        claiming the right to be released upon the ground that the sentence was imposed
        in violation of the Constitution or laws of the United States, or that the court was
        without jurisdiction to impose such sentence, or that the sentence was in excess of
        the maximum authorized by law, or is otherwise subject to collateral attack, may
        move the court which imposed the sentence to vacate, set aside or correct the
        sentence.

        To obtain relief under 28 U.S.C. § 2255, a prisoner must allege either “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). In addition, “it is

well-established that a § 2255 motion ‘is not a substitute for a direct appeal.’” Ray v. United

States, 721 F.3d 758, 761 (6th Cir. 2013) (quoting Regalado v. United States, 334 F.3d 520, 528

(6th Cir. 2003)). Accordingly, if a claim could have been raised on direct appeal, but was not,

the Court will not consider the claim via a § 2255 motion unless the petitioner shows: (1) cause



                                                 2
 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 3 of 6 PAGEID #: 144




and actual prejudice to excuse his failure to raise the claim previously; or (2) that he is “actually

innocent” of the crime. Ray, 721 F.3d at 761 (citing Bousley v. United States, 523 U.S. 614, 622

(1998)).

                          III.    WAIVER OF RIGHT TO APPEAL

       As a threshold matter, Petitioner waived his right to appeal or to pursue collateral relief

under the terms of his negotiated Plea Agreement, except as to claims of prosecutorial

misconduct or ineffective assistance of counsel. (Doc. 2, PAGEID # 11). He raises neither of

the foregoing issues here. Further, such appeal-waiver provisions will be enforced where made

knowingly and voluntarily. United States v. Toth, 668 F.3d 374, 377 (6th Cir. 2012) (citing

United States v. Fleming, 239 F.3d 761, 764 (6th Cir. 2001)). Petitioner does not allege that his

waiver of appeal was not knowing and voluntary.          Moreover, “[i]t is well settled [ ] that a

change in law cannot render a plea agreement unknowing.” United States v. Morrison, 852 F.3d

488, 490 (6th Cir. 2017) (citing Brady v. United States, 397 U.S. 742, 757 (1970); United States

v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005)).

       By waiving the right to appeal, a defendant assumes the risk that a shift in the
       legal landscape may engender buyer’s remorse. Id.; see also United States v.
       Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (“The possibility of a favorable change
       in the law after a plea is simply one of the risks that accompanies pleas and plea
       agreements.”).

       Accordingly, courts will enforce appeal waivers even when a legal development
       makes it likely that the defendant would receive a lower sentence were the
       defendant resentenced under the new law, and even when the legal change affects
       constitutional rights.

Id. at 490–91.

       Because Petitioner “waive[ed] his right to appeal his sentence in a valid plea agreement,

this Court is bound by that agreement[.]” United States v. Mizori, 604 F. App’x 413, 417 (6th

Cir. 2015) (citation omitted); see also United States v. Smith, 344 F.3d 479, 483 (6th Cir. 2003)


                                                  3
 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 4 of 6 PAGEID #: 145




(citation omitted) (“When a [d]efendant waives his right to appeal his sentence in a valid plea

agreement, this Court is bound by that agreement[.]”). Thus, Petitioner’s waiver of his right to

attack his convictions collaterally precludes his challenge he now brings based upon the Supreme

Court’s decision in Davis.

        Regardless, as discussed below, the record does not indicate that Davis provides a basis

for relief.

                                              IV. MERITS

        As noted, Petitioner asserts that his § 924(c) convictions must be vacated in view of

Davis, 139 S.Ct. at 2319.

        Section 924(c), defines a a “crime of violence” as an offense that is a felony and:

        (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another, or

        (B) that by its nature, involves a substantial risk that physical force against the
        person or property of another may be used in the course of committing the
        offense.

18 U.S.C. § 924(c)(3).       The Supreme Court in Davis invalidated the “residual clause” of

§ 924(c)(3)(B) as unconstitutionally vague. Davis, 139 S.Ct. at 2324–25, 2336. As a result of

Davis, conspiracy to commit a Hobbs Act robbery is no longer viable as a qualifying crime of

violence for purposes of § 924(c)(3). See Wallace v. United States, No. 3:19-cv-1122, 2020 WL

2194002, at *5 (M.D. Tenn. May 6, 2020) (citing United States v. Ledbetter, 929 F.3d 338,

361 (6th Cir. 2019), cert. denied, ––– U.S. ––––, 140 S. Ct. 509 (U.S. Nov. 12, 2019) (other

citations omitted). Yet, the record here indicates that Petitioner’s two § 924(c) convictions on

Counts Three and Five are predicated on his convictions for violating the Hobbs Act, as charged

in Counts Two and Four of the Information—not for conspiracy to commit a Hobbs Act robbery.

(Doc. 1, PAGEID # 4, 6). And this makes all the difference. A Hobbs Act robbery involves a

                                                 4
 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 5 of 6 PAGEID #: 146




“crime of violence” under § 924(c)(3)(A). See United States v. Jones, No. 1:16-cr-17, 2019 WL

6941769, at *3 (N.D. Ohio Dec. 16, 2019).

       Hobbs Act robbery is a “crime of violence” because the definition of robbery
       “clearly ‘has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another’ as necessary to constitute a crime
       of violence under [the elements clause of] § 924(c)(3)(A).” Gooch, 850 F.3d at
       291-92; see also United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018)
       (confirming that Hobbs Act robbery is a “crime of violence” under the elements
       clause). For this reason, even in the wake of Davis, courts within the Sixth Circuit
       consistently find that § 924(c) convictions premised on Hobbs Act robbery
       convictions withstanding constitutional scrutiny. See, e.g., United States v. Harris,
       No. 15-cr-20089, 2019 WL 4746746, at *3 (E.D. Mich. Sept. 30, 2019) (denying
       § 2255 motion to vacate § 924(c) conviction premised on Hobbs Act robbery);
       Daniels v. United States, No. 3:16-cv-1551, 2019 WL 4167325, at *4 (M.D.
       Tenn. Sept. 3, 2019) (same); United States v. Brooks, No. 5:16-cr-7-JMH-EBA-2,
       2019 WL 4231236 (E.D. Ky. Aug. 19, 2019) (report and recommendation
       advising to deny § 2255 motion challenging § 924(c) conviction predicated on
       Hobbs Act robbery conviction), adopted, 2019 WL 4228364 (E.D. Ky. Sept. 5,
       2019); see also United States v. Littles, No. 14-20484, 2019 WL 4511683, at
       *1 (E.D. Mich. Sept. 19, 2019) (upholding § 924(c) conviction premised on
       carjacking, after Davis, noting that “the Sixth Circuit has held that Hobbs Act
       robbery, which, similar to carjacking, requires proof that the defendant used
       ‘actual or threatened force, or violence, or fear of injury, immediate or future’,
       falls within § 924(c)’s force clause”) (quoting Camp, 903 F.3d at 597); United
       States v. Walker, No. 19-10239, 2019 WL 4126557 (E.D. Mich. Aug. 30, 2019)
       (finding § 924(c) constitutional where underlying crime of violence was bank
       robbery, which has as a necessary element the use of force and violence or
       intimidation).

Id. (footnotes omitted); see also United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018)

(finding Hobbs Act robbery to be a crime of violence under the elements clause of

§ 924(c)(3)(A)). Thus, Davis does not impact Petitioner’s convictions on aiding and abetting in

the discharge of a firearm during the commission of a crime of violence, in violation of

18 U.S.C. § 924(c), and does not provide him a viable basis for relief.

                                     V.      DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that the Motion to Vacate under

28 U.S.C. § 2255 (Doc. 33) be DISMISSED pursuant to Rule 4.

                                                 5
 Case: 2:13-cr-00165-JLG-KAJ Doc #: 34 Filed: 09/18/20 Page: 6 of 6 PAGEID #: 147




                              PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

       IT IS SO ORDERED.



Date: September 18, 2020                             /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                6
